DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 14-20 and 29-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-28 and 33-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 14-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous office action identified a primary prior art of WO 2015/015738 A1 (published February 5, 2015, filed July 16, 2014, priority to August 2, 2013) via its US English equivalent US 2016/0186299 A1 of Minami (US'299) to read on claims 1, 14-20 and 29-32 since US'299 constituted as prior art under 35 U.S.C. 102(a)(2) based upon the earlier effectively filed date of the reference. However, in the Response After Final Action filed 12/14/2020, Applicant invoked the exception under 35 U.S.C. 102(b)(2)(C) as stated in pages 2-3 of the Applicant’s remarks filed 12/14/2020. Therefore, the rejections as stated in the prior action are withdrawn thereby making instant product claims 1, 14-20 and 29-32 as well as the method claims 21-28 and 33-34, which are directed to the process of making or using the product, free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733